 In the Matter of NATIONAL TRANSITADS,INC.andUNITED OFFICE ANDPROFESSIONALWORKERS OF AMERICA, C. I. O.Case No. 4-R-19.43.-Decided April18,1946Messrs.Harvey S. BarberandG. E. Frazer,Jr.,of Chicago, Ill.,andMr.Thomas J. Mazza,of Philadelphia,Pa., for the Company.Mr. Nicholas Chase,of Philadelphia,Pa., for the Union.Mr. Arthur Christopher,Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Office and Professional Work-ers of America, C. I. 0., herein called the Union, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of National Transitads, Inc., Philadelphia, Pennsylvania,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Herman Laz-arus, Trial Examiner.The hearing was held at Philadelphia, Penn-sylvania, on January 30, 1946, and February 11, 1946. The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1. THE BUSINESS OF THECOMPANYNational Transitads,Inc., is a Delaware corporation with principaloffices in Chicago,Illinois, and branch offices located throughout theUnited States.The Companyholds exclusive selling agreements withtransit lines throughout the United States for advertising space ontheir vehicles,platforms,and other facilities,and is engaged in the67 N. L.R. B., No. 66.511 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDsale and servicing of this advertising space.The purchasers of thisspace supply the advertising material consisting of cards and postersand the Company, in turn, posts and maintains the material. In addi-tion to the sale of space on the facilities of transit companies withwhich it has contracts, the Company sells space on facilities of transitcompanies with which other transit advertising companies have con-tracts, under a reciprocal arrangement with those transit advertisingcompanies.We are here concerned solely with the Company's em-ployees in its branch office at Philadelphia, Pennsylvania.The gross volume of business done by the Company throughout theUnited States during 1945 was in execs of $1,000,000.During thatyear about 30 advertisers, all of whom are engaged in interstate com-merce, utilized the Company's advertising facilities located through-out the United States. It is established that approximately 50 percentof the Company's annual business comes from firms engaged in inter-state commerce.With particular reference to its Philadelphia officewhich forms an integral part of its nation-wide operations and han-dles all business in the metropolitan Philadelphia area, the recordshows that the gross income for services rendered there during 1945was $500,000.Most of this income represented payment for the saleand servicing of advertising space on the facilities of the PhiladelphiaTransportation Co., which operates transit lines in metropolitan Phil-adelphia and also has a spur line to Camden, New Jersey. In excessof $50,000 of this $500,000 income came from concerns located in thePhiladelphia area for services performed outside the Commonwealthof Pennsylvania. In this connection, the record shows that theseservices entailed the posting and servicing of more than 100,000 cardsand posters, or about 10 percent of the total number handled by thePhiladelphia Office.During the same year, the Philadelphia branchoffice handled more than $100,000 worth of business contracted forby customers located in States other than Pennsylvania for servicesto be rendered in metropolitan Philadelphia.It is apparent from the foregoing that the Company is engaged ina business nation-wide in character, and that its local office in Phila-delphia, Pennsylvania, forms an integral and coordinated part of theCompany's operations.We, therefore, find, contrary to the conten-tion of the Company, that it is engaged at its Philadelphia office ininterstate commerce within the meaning of the National Labor Rela-tions Act.II.THE ORGANIZATION INVOLVEDUnited Office and ProfessionalWorkers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company. NATIONAL TRANSITADS, INC.513III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statementof a Boatllagent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find in accordance with the agreement of the parties that allcarders, posters, and maintenance employees of the Company at itsPhiladelphia, Pennsylvania branch office excluding foremen and allor any other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the employ-ees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with National Transit-ads, Inc., Philadelphia, Pennsylvania, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Fourth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleI The Field Examiner reported that the Union submitted 24 cards, bearing the names ofemployees listed on the Company's pay rollThere are approximately 26 employees inthe appropriate unit.692148-46-vol 67--3} 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII, Sections 10 and 11, of said Rules and Regulations, among employ-ees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed'forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by UnitedOffice and Professional Workers of America, C. I. 0., for the purposesof collective bargaining.